       Case 5:19-cv-01245-JKP-HJB Document 19 Filed 02/21/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION
                                     §
DARRYL O’BRIEN,                      §
                                     § CIVIL ACTION NO. 5:19-cv-01245-JKP-HJB
Plaintiff,                           §
                                     §
v.                                   §   MAGISTRATE HENRY J. BEMPORAD
                                     §
CLIENT SERVICES, INC.,               §
                                     §        JURY TRIAL DEMANDED
Defendant.                           §


                                JOINT RULE 26(f) REPORT

       The parties, through their counsel, conferred as required by Fed. R. Civ. P. 26(f) and the

Local Rules, on February 20, 2020, and prepared the following report:

   1. Are there any outstanding jurisdictional Issues? No.

   2. Are there any unserved parties? No.

   3. What are the causes of action, defenses, and counterclaims in this case? What are the

       elements of the cause(s) of action, defenses, and counterclaims pled?

       Plaintiff brings Count I of his Complaint alleging violations of the Fair Debt Collection

       Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq. for placing a harassing volume of

       phone calls to Plaintiff’s phone without his consent. Plaintiff brings Count II of his

       Complaint alleging violations of the Texas Debt Collection Act (“TDCA”) pursuant to Tex.

       Fin. Code Ann. §392 for continuously placing phone calls to Plaintiff’s cellular phone

       number after he demanded it cease calling.

   4. Are there agreements or stipulations that can be made about any facts in this case or

       any element in the cause(s) of action?




                                                1
   Case 5:19-cv-01245-JKP-HJB Document 19 Filed 02/21/20 Page 2 of 3




   The parties agree that Defendant was assigned the obligation to collect upon the debt which

   is the subject of the complaint.

5. What are the parties’ views and proposals on items identified in Rule 26(f)(3)?

   See Joint Scheduling Recommendations (Dkt. 18).

6. What, if any, discovery has been completed? What discovery remains to be done?

   Have the parties considered conducting discovery in phases?

   No discovery has been completed at this time. Fact, expert, and non-expert discovery are

   ongoing. The parties do not wish to conduct discovery in phases.

7. What, if any, discovery disputes exist?

   None at this time.

8. Have the parties discussed the desirability of filing a proposed order pursuant to

   Federal Rule of Evidence 502?

   The parties have not discussed a proposed order pursuant to Federal Rule of Evidence 502

   at this time.

9. Have the parties discussed mediation?

   The parties have not discussed mediation at this time.

   Dated: February 20, 2020                             Respectfully submitted,

                                                        /s/ Alexander J. Taylor
                                                        Counsel for Plaintiff
                                                        Sulaiman Law Group, Ltd.
                                                        2500 South Highland Avenue,
                                                        Suite 200
                                                        Lombard, IL 60148
                                                        Telephone: (331) 307-7646
                                                        ataylor@sulaimanlaw.com


                                                        /s/ Cooper M. Walker
                                                        Counsel for Defendant

                                            2
       Case 5:19-cv-01245-JKP-HJB Document 19 Filed 02/21/20 Page 3 of 3




                                                            Malone Frost Martin PLLC
                                                            NorthPark Central, Suite 1850
                                                            Dallas, Texas 75231
                                                            Telephone: (214) 346-2630
                                                            cwalker@mamlaw.com




                                CERTIFICATE OF SERVICE

        I hereby certify that I today caused a copy of the foregoing document to be electronically
filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of
record.

                                                                   /s/ Alexander J. Taylor
                                                                   Alexander J. Taylor, Esq.




                                                3
